February 24, 2015
                                                     5
                                 CAUSE NO. 03-14-0053-CV

Steven Paul Wilson,                           §          IN THE COURT OF APPEALS
        Appellant,                            e
                                              S
v.                                            |          THIRD DISTRICT OF TEXAS
Charles C. Dorbandt,                          o
               Appellee.                      §          AUSTIN DIVISION


     OPPOSITION TO APPELLEE'S MOTION FOR EXTENTION OF TIME


        COMES NOW, Appellant, Steven Paul Wilson, in opposition to
Appellee's Motion for Extention of Time. For the following rea
sons Appellee's Motion should be denied:

        1) For cause Appellee asserts: "That Appellee has not re
ceived, in a timely fashion, all documents filied by Plaintiff
Appellant in this cause of action." Appellee's statement is fla
grantly untrue. Appellant with every pleading, without exception,
and at every stage of this suit, has filed a "Certificate of Ser
vice" verifying that each and every pleading was simultaneously
mailed to Appellee at his law office. If there is any doubt in this
Honorable Court's mind concerning Appellant's deligence in mailing
copies of all his pleadings to Appellee, the institution keeps re
cords of all incoming/outgoing                    legal mail and their records will
reflect, without exception, that each and every time a pleading
was mailed to the courts,legal mail was likewise mailed to Appellee.
        Appellee seems to have no qualms about lying to the Court,
and his lie to this Court is consistent with his purjured test
imony at the evidentiary hearing of August 26, 2013 which is the
basis of Appellant's defamation and slander/libel cause of action.
Despite_App_ellee's Memorandum in Answer being wholly without merit,
 /'received n,
      FEB 242015 j
  L Tri'.ROCO'jr.Vo"', : "--vJ            1
This Honorable Court should send Appellee a message that the
Court will not tolerate being lied to and deny Appellee's Motion

for Extentionon Time, and instruct the Clerk's Office to strike

Appellee's Momerandum in Answer from the record.
     2) Appellee seeks an extention of "a short five (5) day[s].M
January 9, 2015, the date in which Appellee's Brief was due and
his filing of February 11, 2015 amounts to a total of 33 days, a
significant amount of time beyond the five (5) days sought. As a
practicing attorney, Appellee should be cognizantof his responsi

bility     when it comes to timely pleadings. Further, Appellee's
Motion for Extention of Time is, in of itself, untimely, and Ap

pellant is of the belief that Appellee needed leave of court to file

the motion. Thus, Appellant would assert that the Motion for Exten

tion of Time should be denied as untimely.

     3) Appellee's new Memorandum in Answer is essentially the same
as the one Appellant responded to in "Appellant's Reply Brief and
Memorandum in Support," placed in the institutional mail on February
17, 2015, and Appellant incorporates the same herein. Subsequently,

on the afternoon of the 17th, Appellant received the Appellee's

latest pleadings, and his letter dated February 11, 2015. See at

tached Exhibit A. Appellant will rest on his previous Reply Brief.

     For    the foregoing reasons Appellee's Motion for Extention of
Time should be denied, and his Memorandum in Answer struck.

     WHEREFORE, Appellant would pray that the relief requested
herein be GRANTED,
Respectfully submitted,

J/.QJ£~^!xll7k*lS
Steven Wilson 1638937
Polunsky Unit
3872 FM 350 South
Livingston, TX 77351
                    CERTIFICATE OF SERVICE


     I, Appellant, Steven Paul Wilson, do hereby certify that

I have this day, the / (T\day of February, 2015 mailed a
copy on the enclosed "Opposition fo Appellee's Motion for Ex
tention of Time," to the following:

Charles C.   Dorbandt
Attorney at Law
7000 N. Mopac Expwy., Suite 200
Austin, TX 78731




Steven Wilson 1638937
Polunsky Unit
3872 FM 350 South
Livingston, TX 77351
             Law Office of Chris Dorbandt
                            Attorney & Counselor at Law




February 11, 2015

Steven Paul Wilson # 01638937
TDCI: Allan B. Polunsky Unit
3872 FM 350 South
Livingston, TX 77351

       Wilson v. Dorbandt; In the 3rd Court of Appeal.

Dear Steve:


Ignore the documents you received prior to this cover letter because Idid notfile them. I
rescinded them after I had mailed your copies.

Instead, Ihave filed a Motion for Extension of Time and Appellee's Memorandum in Answer to
Appellant's Brief. The documents contained herein were filed today with the 3rd Court of Appeals.
Sincerely,



Chris Dorbandt




                               603 W. 12th St., Austin,TX 7870M717
                       www.criminallawintexas.com | www.austin-law.com               r^Tv/j-/- / & ('
                  P: 512.407.9700 Toll Free: 1.877.205.3425 F: 512.407.9701 P~Wl(f
                                                                                            "ft
                      NOR'I'M HOUSTOW
                          *V> w>~t     .oi.i I •;.   |...
               Clerk of the Court
               Court of Appeals
               Third District
               P0 Box 12547
               Austin, TX 78711-2547
i'S { i i 254 .'4 t     iin>lni>'i|iili>l>iii>"iiii